 

EXHIBIT 10.89
 
 
Summary of Compensation for Executive Officers
 
The executive officers of Cheniere Energy, Inc. ("Cheniere" or “Company”) are
"at will" employees and none of them has an employment or severance agreement
except, as noted below, in limited circumstances with respect to local foreign
practice where employment agreements are required under the laws of foreign
countries where an executive officer works. The written and unwritten
arrangements under which Cheniere's executive officers are compensated include:
 
•    
a base salary, reviewed annually by the Compensation Committee of the Board of
Directors of Cheniere (the “Compensation Committee”);

 
•    
an annual incentive award or bonus award determined annually by the Compensation
Committee;

 
•    
eligibility for awards under Cheniere's Amended and Restated 2003 Stock
Incentive Plan, as amended (the “2003 Plan”), as determined by the Compensation
Committee;

 
•    
a broad-based benefits package offered to all employees, including vacation,
paid sick leave, a tax-qualified 401(k) savings plan pursuant to which Cheniere
matches 100% up to the lesser of 5% of salary deferrals or the maximum deferrals
permitted by law, medical, dental and vision benefits as well as a Section 125
Cafeteria Plan and health reimbursement arrangements and short-term and
long-term disability, basic life insurance, equal to two times base salary, and
voluntary life (elective) insurance and accidental death and dismemberment
insurance; and

 
•    
a Change of Control Agreement which provides that, upon a Change of Control (as
defined in the 2003 Plan), the executive officer shall receive a payment in an
amount equal to one times the executive officer's base salary at or immediately
prior to the time the Change of Control is consummated.

 
The following table sets forth the 2011 annual base salary, 2010 cash bonus
award, 2011 long-term incentive award and 2009 phantom stock awards for each of
the Company's executive officers:
 
 

 

--------------------------------------------------------------------------------

 

Executive Officer
 
2011 Annual
Base Salary
 
2010 Cash Bonus Award
 
 
Number of
Shares of Restricted Stock
 
Number of Shares of Phantom Stock
Charif Souki
Chairman, Chief Executive Officer and President
 
$
752,760
 
 
$
1,080,000
 
 
398,000
 
 
1,800,000
 
Meg A. Gentle
Senior Vice President and Chief Financial Officer
 
$
285,237
 
 
$
295,540
 
 
150,000
 
 
450,000
 
Jean Abiteboul
Senior Vice President - International
 
$
329,142
 
1 
 
$
249,030
 
2 
 
75,000
 
 
450,000
 
H. Davis Thames
Senior Vice President - Marketing
 
$
285,237
 
 
$
245,540
 
 
135,000
 
 
450,000
 
Robert K. Teague
Vice President - Asset Group
 
$
285,237
 
 
$
245,540
 
 
77,000
 
 
450,000
 

 
1 The 2011 base salaries were effective on January 3, 2011 for all of the
executive officers other than Mr. Abiteboul whose base salary increase was
effective on January 1, 2011 due to the Company's payroll administration in the
U.K. Mr. Abiteboul's base salary is calculated based on Euros pursuant to his
employment agreement. The amount reported in the table represents the U.S.
dollar equivalent of Mr. Abiteboul's base salary in the amount of 239,568 Euros
based on the January 4, 2011 exchange rate of 1.3739 USD to 1 EUR.
2 Mr. Abiteboul's annual bonus award is paid in British Pounds Sterling pursuant
to his U.K. secondment arrangement. The amount reported in the table represents
the U.S. dollar equivalent of Mr. Abiteboul's 2010 annual bonus award in the
amount of 165,340 GBP based on the January 4, 2011 exchange rate of 0.66394 USD
to 1GBP.
 
The 2010 cash bonus awards included in the table above were paid to the
executive officers on January 14, 2011. The shares of restricted stock included
in the table above were granted as the executive officers' 2011 long-term
incentive award on January 14, 2011, and will vest in three equal annual
installments on June 30, 2011, June 30, 2012 and June 30, 3013. The shares of
phantom stock included in the table above were granted to the executive officers
on February 25, 2009 and June 12, 2009, and will vest based on a combination of
Company performance and the executive officer's continued employment with the
Company. See the description of the 2009 Phantom Stock Grant included in the
Company's Current Report on Form 8-K (SEC File No. 001-16383), filed on February
27, 2009, which is incorporated herein by reference.
Compensatory Arrangements for Certain Executive Officers
On June 30, 2009, the independent members of the Board of Directors approved a
U.K. assignment letter for Mr. Souki effective as of July 1, 2009 so that he is
able to spend a portion of his time working from London to more effectively
conduct international business for the Company. The Company pays Mr. Souki an
annual allowance for the cost of housing in the U.K. pursuant to the assignment
letter. In April 2010, the Compensation Committee approved an amendment to Mr.
Souki's assignment letter to extend the term of his assignment to July 1, 2011,
and increase the amount of his annual allowance to cover the cost of housing in
the U.K. to $200,000. See the description of Mr. Souki's U.K. assignment letter
and U.K. letter agreement amendment included in the Company's Current Report on
Forms 8-K (SEC File No. 001-16383), filed on July 2, 2009 and April 27, 2010,
respectively, which are incorporated herein by reference.
Jean Abiteboul, located in our French office, has an employment agreement with
Cheniere's French subsidiary. Mr. Abiteboul's employment agreement is for an
unlimited term and may be terminated by our French subsidiary or Mr. Abiteboul
upon three months' prior notice. In addition, in April 2010, the Compensation
Committee approved an amendment to Mr. Abiteboul's employment agreement to
provide

 

--------------------------------------------------------------------------------

 

for a secondment arrangement, pursuant to which Mr. Abiteboul is seconded to the
Company's London office for the purposes of pursuing LNG supply for the Company.
Various costs of Mr. Abiteboul's secondment are covered pursuant to the
secondment arrangement, including Mr. Abiteboul's temporary housing costs in the
U.K. Mr. Abiteboul's secondment may be terminated by the Company or Mr.
Abiteboul upon two months' prior notice. All other terms of Mr. Abiteboul's
employment agreement remain unchanged and he will return to his previous role
pursuant to his employment agreement at the end of his secondment. See the
description of Mr. Abiteboul's U.K. secondment arrangement included in the
Company's Current Report on Form 8-K (SEC File No. 001-16383), filed on April
27, 2010, which is incorporated herein by reference.

 